



Non-Qualified
[DATE]


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (the “Participant”), on
[DATE] (the “Grant Date”) the right and option to purchase shares of the
Company’s common stock, par value $0.10 per share (“Common Stock”), subject to
(1) the restrictions, terms and conditions herein, and (2) any special terms and
conditions applicable to the Participant, as set forth in the appendices
attached hereto (the “Appendices”).
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of options
provided for herein to the Participant, on the terms and conditions described in
this Stock Option Grant Agreement (including the Appendices, the “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:


1.
The option herein granted shall become exercisable in whole or in part as
follows:



(a)
Exercisable as to 25% of the shares (rounded down to the nearest whole share) on
the first anniversary of the Grant Date.



(b)
Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the second anniversary of the Grant Date.



(c)
Exercisable as to an additional 25% of the shares (rounded down to the nearest
whole share) on the third anniversary of the Grant Date.



(d)
Exercisable in its entirety on and after the fourth anniversary of the Grant
Date; and



(e)
Exercisable in its entirety (i) upon the death of the Participant, or (ii) in
the event of total and permanent disability of the Participant.



(f)
If the Participant retires from the Company at any time following the first
anniversary of this Agreement and at such time satisfies the Normal Retirement
Criteria, the option herein granted shall continue to become exercisable as set
forth in clauses (b) through (d) of this Section 1. The Normal Retirement
Criteria will be satisfied if the Participant shall (i) retire (and satisfy the
Company’s criteria for retirement at such time) from the Company or any of its
subsidiaries, divisions or business units, as the case may be, (ii) be at least
55 years of age at the time of such retirement, and (iii) have at least ten
credited years of service with the Company or its subsidiaries at the time of
such retirement.



(g)
If a Participant who at the time of retirement satisfies the Normal Retirement
Criteria subsequently dies or becomes totally and permanently disabled before
such Participant’s option herein granted becomes exercisable in its entirety as
set forth in clause (d) of this Section 1, the option herein granted shall
become exercisable as set forth in clause (e) of this Section 1.



(h)
If a Participant who at the time of retirement satisfies the criteria set forth
in Section 2(b)(iv) subsequently dies or becomes totally and permanently
disabled before the expiration of 12 months after the retirement of the
Participant, such Participant’s option herein granted shall become exercisable
as set forth in clause (e) of this Section 1.



(i)
Except as provided in clauses (f) through (h) of this Section 1 or Appendix A to
this Agreement or as the Committee may otherwise determine in its sole
discretion, no option herein granted shall become exercisable following
termination of the Participant’s employment from the Company or any of its
subsidiaries (and no option herein granted shall become






--------------------------------------------------------------------------------





exercisable following the Company’s sale of the subsidiary, or the Company’s or
a subsidiary’s sale of the division or business unit, that employs such
Participant).


(j)
Notwithstanding Appendix A to this Agreement, the option granted hereunder shall
become exercisable in its entirety as of immediately prior to the consummation
of a Change in Control, unless the successor company, or a parent of the
successor company, in the Change in Control agrees to assume, replace, or
substitute the option granted hereunder (as of the consummation of such Change
in Control) with an option on substantially identical terms, as determined by
the Committee.



2.
The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:

    
(a)
the expiration of ten years from the date on which the option was granted;



(b)
the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of the
subsidiary, division or business unit that employs such Participant) or any of
its subsidiaries; provided, however, that



(i)
if the Participant’s employment from the Company or any of its subsidiaries
terminates because of total and permanent disability, the provisions of
sub-paragraph (c) shall apply,



(ii)
if the Participant shall die during employment by the Company or any of its
subsidiaries or during the 60-day period following the date of termination of
such employment, the provisions of sub-paragraph (d) below shall apply,



(iii)
if the Participant shall retire and satisfy the Normal Retirement Criteria, the
provisions of sub-paragraph (e) below shall apply, and



(iv)
if the Participant shall (I) retire (and satisfy the Company’s criteria for
retirement at such time) from the Company or any of its subsidiaries, divisions
or business units, as the case may be, (II) be at least 55 years of age at the
time of such retirement, and (III) have at least five (but less than ten)
credited years of service with the Company and its subsidiaries at the time of
such retirement, the provisions of sub-paragraph (f) below shall apply;



for Participants whose home country is not the United States, for purposes of
the option grant, the Participant’s employment relationship will be considered
terminated as of the date the Participant is no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not such termination is later found invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and
unless otherwise expressly provided in this Agreement or determined by the
Company, the Participant’s right to vest in the option under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any);


(c)
if Section 2(b)(i) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of the Participant’s total and permanent
disability, the expiration of 36 months after termination of the Participant’s
employment from the Company or any of its subsidiaries because of total and
permanent disability, or (ii) if the Participant did not satisfy the Normal
Retirement Criteria at the time of the Participant’s total and permanent
disability, the expiration of 12 months after termination of the Participant’s
employment from the Company or any of its subsidiaries because of total and
permanent disability; provided, however, that if the Participant shall die
during the 36-month period specified in clause (i) of this Section 2(c) or the
12-month period specified in clause (ii) of this Section 2(c), as applicable,
then the unexercised portion shall become null and void upon the expiration of
12 months after death of the Participant;



(d)
if Section 2(b)(ii) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of death, the expiration of 36 months after
death of the Participant, or (ii) if the Participant did not satisfy the Normal
Retirement Criteria at the time of death, 12 months after death of the
Participant;

    
(e)
if Section 2(b)(iii) applies, the expiration of 37 months after the retirement
of the Participant; provided, however, that if such Participant shall die during
the 37 month period following the date of such Participant’s retirement, then
the






--------------------------------------------------------------------------------





unexercised portion shall become null and void on the later of (i) the
expiration of 37 months after the retirement of the Participant and (ii) 12
months after death of the Participant; and
    
(f)
if Section 2(b)(iv) applies, the expiration of 12 months after the retirement of
the Participant; provided, however, that if such Participant shall die during
the 12 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the expiration of 12
months after death of the Participant.

    
3.
Notwithstanding the foregoing, in the event that any unexercised portion of the
option herein granted would terminate and become null and void in accordance
with Section 2 and the Fair Market Value of the unexercised portion of the
option herein granted exceeds the full price for each of the shares purchased
pursuant to such option, the then vested portion of the option herein granted
shall be deemed to be automatically exercised by the Participant on such last
trading day by means of  a net exercise without any action by the Participant. 
Upon such automatic exercise, the Company shall deliver to the Participant the
number of shares of Common Stock for which the option was deemed exercised less
the number of shares of Common Stock having a Fair Market Value, as of such
date, sufficient to (1) pay the full price for each of the shares of Common
Stock purchased pursuant to the option herein granted and (2) satisfy all
applicable required tax withholding obligations.  Any fractional share shall be
settled in cash. For the avoidance of doubt, and notwithstanding any provision
(or interpretation) of Section 2 to the contrary, the unexercised portion of the
option herein granted shall automatically and without notice terminate and
become null and void upon the expiration of ten years from the date of this
Agreement.



4.
The full price for each of the shares purchased pursuant to the option herein
granted shall be $XX.XX.



5.
Full payment for shares purchased by the Participant shall be made at the time
of the exercise of the option in whole or in part. No shares shall be issued
until full payment therefore has been made, and the Participant shall have none
of the rights of a shareholder with respect to any shares subject to this option
until such shares shall have been issued.



6.
No option granted hereunder may be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.



7.
In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted which change the character or amount of
the shares subject to the option, this option to the extent that it shall not
have been exercised, shall entitle the Participant or the Participant’s
executors or administrators to receive in substitution such number and kind of
shares as he, she or they would have been entitled to receive if the Participant
or the Participant’s executors or administrators had actually owned the shares
subject to this option at the time of the occurrence of such change; provided,
however that if the change is of such nature that the Participant or the
Participant’s executors or administrators, upon exercise of the option, would
receive property other than shares of stock, then the Board shall adjust the
option so that he, she or they shall acquire only shares of stock upon exercise,
making such adjustment in the number and kind of shares to be received as the
Board shall, in its sole judgment, deem equitable; provided, further, that the
foregoing shall not limit the Company’s ability to otherwise adjust the option
in a manner consistent with Section 12 of the Plan.



8.
For Participants whose home country is Australia, Canada or the United States,
the option granted hereunder is conditioned upon the Participant’s agreement to
this Agreement and the Restrictive Covenant Agreement furnished herewith within
ninety (90) days from the date of this Agreement. If the Participant’s home
country is not Australia, Canada or the United States, the effectiveness of the
option granted hereunder is conditioned upon (i) the Participant having executed
and delivered to the Company in connection with previous stock option grants a
restrictive covenant, or (ii) the execution and delivery by the Participant
within ninety (90) days from the date of this Agreement of the restrictive
covenant separately provided by the Participant’s local human resource
department. If the Company does not receive the signed (whether electronically
or otherwise) restrictive covenant and this Agreement within such ninety-day
period, this Agreement shall be terminable by the Company.



9.
Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement (including, if applicable, the Restrictive Covenant Agreement
furnished herewith) between the Participant and the Company or any Affiliate. If
the Participant engages in any activity referred to in the preceding sentence,
the Participant shall, at the sole discretion of the Committee,






--------------------------------------------------------------------------------





forfeit any gain realized in respect of the option granted hereunder (which gain
shall be deemed to be an amount equal to the difference between the price for
shares set forth in Section 4 above and the Fair Market Value (as defined in the
Plan), on the applicable exercise date, of the shares of Common Stock for which
the option was exercised), and repay such gain to the Company.


10.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.



11.
Any right of the Company contained in this Agreement may be waived in writing by
the Committee. No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to damages. No
waiver by any party of any breach of this Agreement shall be held to constitute
a waiver of any other breach or a waiver of the continuation of the same breach.



12.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.



13.
For Participants whose home country is the United States, nothing contained in
this Agreement shall be construed as giving the Participant any right to be
retained, in any position, as an employee, consultant or director of the Company
or its Affiliates or shall interfere with or restrict in any way the right of
the Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant with or without cause at any time for any
reason whatsoever. Although over the course of employment terms and conditions
of employment may change, the at-will term of employment of such Participant
will not change.



14.
The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.



15.
This Agreement, the Plan and, if applicable, the Restrictive Covenant Agreement
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto; provided,
however, that if the Participant’s home country is Australia, Canada or the
United States, the Participant understands that the Participant may have an
existing agreement(s) with the Company, through prior awards, acquisition of a
prior employer or otherwise, that may include the same or similar covenants as
those in the Restrictive Covenant Agreement furnished herewith, and acknowledges
that the Restrictive Covenant Agreement is meant to supplement any such
agreement(s) such that the covenants in the agreements that provide the Company
with the greatest protection enforceable under applicable law shall control, and
that the parties do not intend to create any ambiguity or conflict through the
execution of the Restrictive Covenant Agreement that would release the
Participant from the obligations the Participant has assumed under the
restrictive covenants in any of these agreements. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto, except for any changes permitted
without consent of the Participant under the Plan.



16.
This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware without regard to principles of conflicts of law thereof,
or principles of conflicts of laws of any other jurisdiction which could cause
the application of the laws of any jurisdiction other than the State of
Delaware.



Participants whose home country is not the United States are subject to the
additional terms and conditions set forth in Appendices B, C and D to this
Agreement, as applicable to the Participant’s country. Participants whose home
country is not the United States should review Appendices B, C and D to this
Agreement carefully.


By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services' website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan.


AUTOMATIC DATA PROCESSING, INC.


_____________________________________





--------------------------------------------------------------------------------





APPENDIX A - SUPPLEMENTAL PROVISIONS TO SECTIONS 1(a)-(e) & 1(i)


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


Capitalized terms used but not defined in this Appendix A shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
If the Participant is, as of the date of the consummation of the Change in
Control, a Corporate Officer as appointed by the Board, the following provisions
apply:


Notwithstanding anything to the contrary in Section 1(a)-(e), if, within 24
months following a Change in Control, the Participant’s employment with the
Company or its Affiliates (or any successor thereto) is terminated either (x) by
the Company or its Affiliates (or any successor thereto) without Cause (as
defined in the Company’s Change in Control Severance Plan for Corporate
Officers, as amended (the “CIC Plan”)) or (y) by the Participant with Good
Reason (as defined in the CIC Plan), the option granted hereunder shall become
exercisable in its entirety as of the date of such termination.


In the event of any inconsistency between this Agreement and the terms of the
CIC Plan that would otherwise apply to the option herein granted, the terms of
this Agreement shall control. For the avoidance of doubt: (1) the terms of
Section 1.2 of the CIC Plan shall not apply to the option granted under this
Agreement, and (2) any acceleration of vesting of the option herein granted
shall be deemed to be accelerated under the terms of the CIC Plan for purposes
of Section 1.3 of the CIC Plan.




If the Participant is, as of the date of the consummation of the Change in
Control, a letter graded associate (but not a Corporate Officer as appointed by
the Board), the following provision applies:


Notwithstanding anything to the contrary in Section 1(a)-(e), if, within 12
months following a Change in Control, the Participant’s employment with the
Company or its Affiliates (or any successor thereto) is terminated by the
Company or its Affiliates (or any successor thereto) without Cause the option
granted hereunder shall become exercisable in its entirety as of the date of
such termination.













--------------------------------------------------------------------------------





APPENDIX B - SPECIAL PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


Capitalized terms used but not defined in this Appendix B shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
For Participants whose home country is not the United States, this Appendix B
includes special terms and conditions that are in addition to the terms and
conditions set forth in the Agreement:
1.    Compliance with Legal Requirements. The Participant understands that the
Company is under no obligation to seek approval or clearance from any
governmental authority for the grant of the option and/or any payment pursuant
to the option. Further, the Participant agrees that the Company shall have
unilateral authority to amend the Agreement without the Participant’s consent to
the extent necessary to comply with laws applicable to the option.


2.    Responsibility for Taxes.


(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to the Participant even if legally applicable to the Company
or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant acknowledges that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the option, including, but
not limited to, the grant, vesting or exercise of the option; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the option to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


(b)    Prior to any relevant taxable or tax withholding event, the Participant
agrees, if requested by the Company, to make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all Tax-Related Items. In
furtherance and not in limitation of the foregoing, the Participant authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; or (ii) withholding from proceeds of the sale of
shares of Common Stock acquired at exercise of the option either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization) without further consent; or
(iii) withholding in shares of Common Stock to be issued at exercise of the
option.
(c)    The Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to make a payment pursuant to this Agreement if the Participant fails to
comply with Participant’s obligations in connection with the Tax-Related Items.
3.    Nature of Option. In accepting the option, the Participant acknowledges,
understands and agrees that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

c.
all decisions with respect to future options or other grants, if any, will be at
the sole discretion of the Company;

d.
the option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Employer, the Company or any Affiliate, and shall not
interfere with the ability of the Employer to terminate the Participant’s
employment or service relationship (if any);

e.
unless otherwise agreed with the Company, the option and the shares of Common
Stock, and the income and value of same, are not granted as consideration for,
or in connection with, the service the Participant may provide as a director of
an Affiliate of the Company;






--------------------------------------------------------------------------------





f.
the Participant is voluntarily participating in the Plan;

g.
the option and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not intended to replace any pension rights or
compensation;

h.
the option and any shares of Common Stock acquired under the Plan and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;

i.
the future value of the underlying shares of Common Stock is unknown,
indeterminable, and cannot be predicted with certainty;

j.
if the underlying shares of Common Stock do not increase in value, the option
will have no value;

k.
if the Participant exercises the option and acquires shares of Common Stock, the
value of such Common Stock may increase or decrease in value, even below the
option Exercise Price;

l.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the option resulting from the termination of the Participant’s employment
(for any reason whatsoever, and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the option to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company, the Employer or any Affiliate, waives his or her ability,
if any, to bring any such claim, and releases the Company, the Employer and any
Affiliate from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claim;

m.
unless otherwise provided in the Plan, in this Agreement or by the Company in
its discretion, the option and the benefits evidenced by this Agreement do not
create any entitlement to have the option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Common Stock;
and

n.
neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the option or of any
amounts due to the Participant pursuant to the exercise of the option or the
subsequent sale of any shares of Common Stock acquired upon exercise.



4.     Miscellaneous.


(a)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.



(b)
Securities Laws. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
exercise of the option prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission or of any other governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Company shall, in its absolute discretion, deem necessary or
advisable. The Participant understands that the Company is under no obligation
to register or qualify the shares with any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares. Further, the Participant agrees that the
Company shall have unilateral authority to amend the Plan and the Agreement
without the Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.



(c)
Language. If the Participant has received this Agreement, or any other document
related to the option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.



(d)
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.








--------------------------------------------------------------------------------





(e)
Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to maintain cash or
shares received pursuant to options in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant also may be required to remit or repatriate funds received as a
result of the Participant’s participation in the Plan to his or her country
through a designated bank or broker and/or within a certain time after receipt.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should consult his or her
personal legal advisor for any details.



(f)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the option and
on any shares of Common Stock purchased upon exercise of the option, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.






--------------------------------------------------------------------------------





APPENDIX C - DATA PRIVACY PROVISIONS FOR PARTICIPANTS
WHOSE HOME COUNTRY IS NOT THE UNITED STATES


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


Capitalized terms used but not defined in this Appendix C shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.


Part 1:


If the Participant works and/or resides in any of Belgium, the Czech Republic,
Denmark, France, Germany, Italy, the Netherlands, Poland, Portugal, Romania,
Slovakia, Spain, Sweden, Switzerland or the United Kingdom, the following Data
Privacy provision applies:


The Participant is hereby notified of the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in
this Agreement and any other option materials by and among, as applicable, the
Employer, the Company and its other Affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


The Company and the Employer hold certain personal information about the
Participant: the Participant’s name, home address, email address and telephone
number, date of birth, social insurance, passport or other identification number
(e.g., resident registration number), salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all options or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. Providing Data for the purposes listed above is
mandatory and denial thereof will prevent the Participant’s participation in the
Plan.


Data will be transferred to Fidelity Stock Plan Services, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of the Data will be located in the United States or elsewhere, and
the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country. The Participant may
request a list with the names and addresses of any recipients of the Data by
contacting his or her local human resources representative. The Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
or require any necessary amendments to Data by contacting in writing his or her
local human resources representative. The Participant may, at any time, contact
his or her local human resources representative to enforce his or her privacy
rights.


Part 2:


If the Participant works and/or resides in a country not listed above in Part 1,
the following Data Privacy provision applies:


The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other option materials by and among,
as applicable, the Employer, the Company and its other Affiliates for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


The Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.


The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data will be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) will have different data
privacy laws and protections than the Participant’s country. The Participant
understands that he or she may request a list with the names and addresses of
any recipients





--------------------------------------------------------------------------------





of the Data by contacting his or her local human resources representative. The
Participant authorizes the Company, Fidelity Stock Plan Services and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that he or
she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service with the Employer will not
be affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant options or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.





--------------------------------------------------------------------------------





APPENDIX D - SUPPLEMENT FOR AUSTRALIA,
CANADA & POLAND


AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT


Capitalized terms used but not defined in this Appendix D shall have the
respective meanings ascribed to such terms in the Agreement, or in the Plan, as
applicable.
Terms and Conditions
This Appendix D includes special terms and conditions that govern the options
granted to the Participant if he or she works and/or resides in one of the
countries listed herein. Moreover, if the Participant relocates to one of the
countries included in this Appendix D, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. These terms and conditions are in addition to or, if
so indicated, in replacement of the terms and conditions set forth in the
Agreement.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the Company shall, in
its sole discretion, determine to what extent the special terms and conditions
included herein will apply to the Participant.
Notifications
This Appendix D also includes information of which the Participant should be
aware with respect to the Participant’s participation in the Plan. The
information is based on the laws in effect in the countries listed below as of
September 2017. Such laws are often complex and change frequently. As a result,
the information contained in this Appendix D may be out of date at the time the
Participant exercises the option or sells shares of Common Stock acquired under
the Plan.
In addition, this supplement is general in nature and does not discuss all of
the various laws, rules and regulations that may apply. It may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
strongly advised to seek appropriate professional advice if he or she has any
questions about his or her specific situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Grant Date, the information
contained herein may not be applicable in the same manner.


AUSTRALIA
Terms and Conditions


Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The privacy policy of Automatic Data Processing Limited ABN 70 003 924 945
contains information about how the Participant can access and seek correction of
the Participant’s personal information, and how to make a complaint about a
breach of applicable privacy laws.
CANADA
Terms and Conditions





--------------------------------------------------------------------------------







Termination of Employment.


This provision replaces the second paragraph Section 2(b) of the Agreement:


For purposes of the option, the Participant's termination date shall occur
(regardless of the reason for such termination and whether or not found to be
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed, or the terms of the Participant’s employment agreement,
if any), effective as of the date that is the earlier of: (i) the termination of
the Participant’s employment relationship; (ii) the date the Participant
receives written notice of termination; or (iii) the date the Participant is no
longer actively employed regardless of any notice period or period of pay in
lieu of such notice mandated under applicable laws (including, but not limited
to statutory law, regulatory law and/or common law). The Committee shall have
the exclusive discretion to determine when the termination date occurs for
purposes of the option and when the Participant is no longer actively employed
for purposes of the option (including whether the Participant may still be
considered to be providing services while on a leave of absence).
The following provisions will apply if the Participant is a resident of Quebec:
Language Consent.
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir expressément souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés, directement ou indirectement
à la présente convention, soient rédigés en langue anglaise.
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant’s file.


Notifications
Foreign Asset/Account Reporting Information.
Foreign property, including shares, options to purchase shares (i.e., options),
and other rights to receive shares (e.g., restricted stock units) of a
non-Canadian company held by a Canadian resident generally must be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of his or her specified foreign property exceeds C$100,000 at any time
during the year. Thus, the options must be reported (generally at a nil cost) if
the C$100,000 cost threshold is exceeded because the Participant holds other
foreign property. When shares of Common Stock are acquired, their cost generally
is the adjusted cost base (“ACB”) of the shares of Common Stock. The ACB
ordinarily is equal to the fair market value of the shares of Common Stock at
the time of acquisition, but if the Participant owns other shares of Common
Stock, this ACB may have to be averaged with the ACB of the other shares of
Common Stock. The Participant should consult his or her personal tax advisor to
ensure compliance with the applicable reporting obligations.
POLAND


Terms and Conditions
Data Privacy.
This provision supplements the applicable provisions of Appendix C:
The Employer shall mean ADP Polska Sp. z o.o.



